The opinion of the Court was delivered by
Rogers, J.
The error on which the party mainly relies is contained in the answer to the first, point of the defendant. The court, were requested to charge the jury, that if they believe the deed given in evidence by the plaintiff, for the land in dispute, was given by the defendant under a misapprehension of the law as to the effect of the *374mortgage, believing that the prior mortgage deed gave an indefeasible title, the plaintiff was not entitled to recover. This point the court answered in the affirmative-; and, as I understand, in substance ruled;, that the mistake of the law by one of the parties, though in other respects tire deed was fairly executed, entitled the defendant to relief in a court of equity. If this be the true construction of the answer, and I can give no other, the court were clearly in error. It is an unquestionable principle, which applies to civil as well as criminal cases, that ignorance of law will not furnish an excuse for any person, either for a breach or omission of duty. Ignorantia legis nemineni excusat is a maxim which is as much respected in equity as in law. This doctrine is among-the settled elements of the law; for every man, at his peril, is bound to take notice of what the law is, as well the law made bystatute as the common law. Doctor and Student, dial. 2, ch. 46. The presumption is, that every man is acquainted with his own rights, provided he has a reasonable- opportunity to know them. And nothing can be more liable to abuse than to permit a person to reclaim his property upon the mere pretence that at the time of parting with it he was ignorant of the law acting on his title. Storrs v. Baker, 6 Johns. Ch. Rep. 169. In Fonblanqxte, it is laid down as a general proposition, that ignorance of the law shall not affect agreements, nor excuse from the legal consequences of particular acts in courts of equity; and Chancellor Kent, in Lyon. v. Richmond, 2 Johns. Ch. Rep. 60, says, the court (speaking of the court of chancery) do not undertake to relieve parties from- their acts and deeds, fairly done, though under a mistake of the- law. Every man is to be charged, at his peril, with a knowledge of the law. There is no other- principle which is safe and practicable, in the common intercourse of mankind. In Storrs v. Baker, the same chancellor also says, it is rarely that a mistake in point of law, with a full knowledge of all the- facts, can afford ground for relief, or be considered as a sufficient indemnity against the injurious consequences of deception practised on mankind. It would therefore seem to be a wise principle of policy, that ignorance of the law, with a knowledge of the facts, cannot generally be set u.p as- a defence. It would be an affectation of legal research, to cite all the cases in which this doctrine has been recognized. It may be sufficient to observe, that the principle is supported by all the authorities, ancient and modern, with, the solitary exception of Lansdown v. Lansdown, Mosely's Rep. 264, 2 Jac. & Walk. 205, where lord King is reported to have said, that the maxim of law, ignorantia juris non excusat, was in regard to the public; that ignorance cannot be pleaded in excuse of crimes, but it did not hold in civil cases. But in this position he is clearly mistaken. To this maxim there are some- exceptions, which do not touch the case,, in. the point of view it is now presented. As when there has been a mutual mistake, or when in addition to the mistake of law there are circumstances which tend to show misrepresentation tinder confidence, mental imbecility, undue influence, or any kind of *375fraud or species of imposition. In all such cases, a court of equity will grant relief. So ignorance of the law may be one of the ingredients of fraud on which the court will act; for when there is gross ignorance, ora plain and palpable mistake, of a plain and familiar principle of law, it may well give rise to a presumption, with admixture of other and even slight circumstances, that there has been undue influence, imposition, mental imbecility, surprize, or that the confidence of the party has been abused. 1 Story’s Eq. 121.
It is with regret that we feel ourselves bound to reverse the judgment, and to remand the record for another trial, as we conceive that in other respects the charge is correct. The original deed was a mortgage deed to secure the loan of money, and it continued a mortgage, notwithstanding the stipulation that if the money was not paid at a, particular time it was not to- be considered a mortgage. Once a mortgage, and always a mortgage,is an elementary principle, which does not need the aid of authorities ; and a stipulation like this, which is prima facie oppressive, cannot convert a mortgage into an absolute deed. It is also very clear on authority, that the parol testimony was properly admitted to explain the intention of the parties in executing the last deed. We regret the. decision on this point, because, if the witnesses are believed, it is the case of a flagrant abuse of confidence and which is a clear ground of equitable relief.
Judgment reversed, and a venire de novo awarded.